SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1229
KA 14-00630
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JEREMY J. ROTHMUND, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered March 3, 2014. The judgment convicted defendant,
upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law §
160.15 [3]). We agree with defendant that his waiver of the right to
appeal does not encompass his challenge to the severity of the
sentence because “no mention was made on the record during the course
of the allocution concerning the waiver of defendant’s right to appeal
his conviction that he was also waiving his right to appeal the
harshness of his sentence” (People v Pimentel, 108 AD3d 861, 862, lv
denied 21 NY3d 1076; see People v Maracle, 19 NY3d 925, 928).
Nevertheless, we conclude that the sentence is not unduly harsh or
severe.




Entered:    November 20, 2015                      Frances E. Cafarell
                                                   Clerk of the Court